Citation Nr: 0906583	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to August 
1970.  The Veteran's DD Form 214 reflects that the Veteran 
had service in the Republic of Vietnam from August 1969 to 
August 1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  Thereafter, the claims file was transferred back 
to the Veteran's local RO in Boston, Massachusetts.

The Board notes that the Veteran's representative, in a 
December 2006 notice of disagreement, requested that a 
Decision Review Officer (DRO) review the Veteran's appeal, 
and further requested an "informal audience" with the DRO 
prior to any further decision being made on the Veteran's 
claims.  It is unclear from the claims file whether any such 
informal meeting took place prior to the issuance of the 
DRO's February 2007 statement of the case.  Although 
38 C.F.R. § 3.2600(c) states that the DRO is to conduct a 
hearing under 38 C.F.R. § 3.103(c) should the claimant 
request one, the purpose of a hearing under 38 C.F.R. 
§ 3.103(c) is to permit the claimant to introduce evidence 
and argument into the record under oath or affirmation, 
including the production of witnesses if desired.  See 
38 C.F.R. § 3.103(c)(2).  Therefore, the Board finds that the 
Veteran's representative's request for an "informal 
audience" is not a request for a formal hearing within the 
meaning of 38 C.F.R. § 3.103(c), and that none of the 
Veteran's due process rights were violated if such "informal 
audience" was not granted.

In October 2008 the Veteran and his spouse testified at a BVA 
hearing before the undersigned Veterans Law Judge at the 
Veteran's local RO; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the Veteran has a current left ear hearing 
loss disability for VA purposes.  The Veteran's right ear 
hearing loss disability was initially demonstrated years 
after service, and has not been shown by the competent 
clinical evidence of record to be causally related to the 
Veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and there has been no demonstration by competent clinical 
evidence that it is causally related to the Veteran's active 
service.

3.  Peripheral neuropathy of the upper and lower extremities 
was initially demonstrated years after service, and has not 
been shown by competent clinical evidence to be causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1154, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to these claims by means 
of letters to the Veteran issued in October 2005 and March 
2006.  The October 2005 letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claims, and of his and VA's respective duties for obtaining 
evidence.  In addition, the March 2006 letter informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, information regarding the assignment 
of a disability rating and effective date was sent in the 
same March 2006 letter which issued the AOJ's March 2006 
rating decision.  Therefore, this element of VCAA notice was 
not given prior to the initial AOJ adjudication denying the 
claims.  However, the Board notes that a VCAA timing defect 
can be cured by the issuance of fully compliant notification 
followed by a readjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, although an 
element of VCAA notice was first provided to the appellant 
contemporaneously with the issuance of the initial 
adjudication, the Veteran's claims were readjudicated and the 
February 2007 statement of the case followed.  Prior to this 
readjudication, VCAA notice had been given which fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess/Hartman.  In addition, 
because the Veteran's claims for service connection are being 
denied in the instant decision, no disability rating or 
effective date is for assignment.  Therefore, the Board finds 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and 
that not withstanding Pelegrini, deciding this appeal would 
not be prejudicial to him.


Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and reports of post-
service VA and private treatment and assessment.  In 
addition, the claims file contains the report of a VA 
audiological examination conducted in January 2006.  The 
claims file also contains the Veteran's statements in support 
of his claims, as well as a transcript of his and his wife's 
testimony from the October 2008 BVA hearing.  The Board has 
carefully reviewed all statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

The Board notes that the January 2006 VA audiological 
examination does not express an opinion as to whether the 
Veteran's hearing loss and tinnitus are more likely than not 
related to his military service.  VA has a duty to provide a 
VA examination expressing such an opinion when the record 
lacks sufficient evidence to decide the veteran's claim, but 
contains evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As discussed below, the Veteran's claim for service 
connection for a left ear hearing loss disability is being 
denied because there is no clinical evidence of a current 
disability for VA purposes.  With regard to the Veteran's 
claim for service connection for a right ear hearing loss 
disability, as well as his claim for tinnitus, the Board 
finds that there is no medical evidence indicating that these 
claimed disabilities may be etiologically associated with any 
established in-service event, injury, or disease.  The Board 
recognizes that the Court in McLendon held that this element 
establishes a low threshold, and that a VA examination can be 
required based on medical evidence which suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits.  However, even considering the low 
threshold established here, none of the medical evidence of 
record in this case contains any indication that the 
Veteran's right ear hearing loss disability or tinnitus might 
be associated with any in-service event, injury, or disease.  
Therefore, a remand in order to obtain a supplemental opinion 
regarding these issues is not required under McLendon.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose when 
it would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran).  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination with regard to his claim for 
peripheral neuropathy of the upper and lower extremities.  
The Board finds, however, that such a VA examination is not 
required under the criteria set forth in McLendon here 
either, as there is no clinical evidence of record indicating 
that the Veteran's peripheral neuropathy of the upper and 
lower extremities may be associated with any in-service 
event, injury, or disease.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as organic diseases of the nervous system, become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).


Entitlement to service connection for hearing loss.

The Veteran has alleged entitlement to service connection for 
a bilateral hearing loss disability.  See August 2005 
Informal Claim.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held that the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

The Board finds that an initial element of the service 
connection claim, that of a current hearing loss disability 
for VA purposes, has not been demonstrated by any clinical 
findings pertaining to the Veteran's left ear.  See 38 C.F.R. 
§ 3.385.  The medical evidence of record only demonstrates 
current right ear hearing loss disability.  In this regard, 
the January 2006 VA audiological examination reflects only a 
diagnosis of right ear hearing loss.  At that examination, 
the following hearing threshold scores, in decibels, were 
recorded upon audiometric testing:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
40
35
55
60
60
LEFT EAR
20
25
20
20
30

In addition, Maryland CNC speech recognition scores of 100% 
in the right ear and 98% in the left ear were recorded.  The 
results of the audiometric testing shown above reflect only 
right ear hearing loss disability under the criteria set 
forth by 38 C.F.R. § 3.385 (2008).  The Board acknowledges 
that the 25 decibel auditory threshold shown with regard to 
the Veteran's left ear at the 1000 Hertz level, as well as 
the 30 decibel auditory threshold with regard to his left ear 
at the 4000 Hertz level, reflect some level of impaired 
hearing.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Nevertheless, the such impaired hearing does not rise to the 
level of a hearing loss disability for VA purposes under 38 
C.F.R. § 3.385 (2008).

In addition, the private medical evidence of record does not 
demonstrate a left ear hearing loss disability for VA 
purposes.  The majority of the private medical records 
reflect hearing loss only in the Veteran's right ear.  See, 
e.g., October 2000 Diagnostic Imaging Report (reflecting 
diagnostic imaging studies taken for asymmetric hearing 
loss); June 2000 Private Medical Note (reflecting a phone 
call from the Veteran's wife in which she relayed his 
complaints of right ear pain and loss of hearing).

The Board acknowledges that a September 2000 private medical 
record refers to audiogram findings showing a "slope in 
sensorineural hearing loss on the left."  The September 2000 
private medical record, however, does not contain any 
audiogram findings, nor does it identify which audiogram 
findings it refers to.  In addition, the September 2000 
private medical record does not contain any diagnosis of left 
ear hearing loss, and it notes that "the left ear has been 
fine."  The claims file does contain reports of private 
audiograms performed in February 1998, March 1998, and 
January 2004.  However, these records reflect uninterpreted 
results of the Veteran's pure tone hearing thresholds.  The 
Board is precluded from interpreting pure tone threshold 
results in order to determine the severity of the Veteran's 
current hearing loss disability.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
Therefore, based on the foregoing, the Board finds that the 
medical evidence of record only demonstrates a current 
hearing loss disability with regard to the Veteran's right 
ear.

With regard to the in-service incurrence or aggravation of an 
injury or disease, the Board notes that under 38 U.S.C.A. § 
1154(a) (West 2002), VA is required to consider the Veteran's 
contentions in conjunction with the circumstances of his 
service.  The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was that of a crane operator.  
At the BVA hearing held in October 2008, the Veteran 
testified that he was exposed to noise in his construction 
occupation prior to service.  The Veteran went on to testify 
that he continued working construction as part of his 
military duties once in service, and that he was exposed to 
loud noises in this capacity as well.  In addition, the 
Veteran testified that he was exposed to acoustic trauma from 
mortar fire while in service in Vietnam.  The Veteran also 
testified that prior to serving in Vietnam, his military 
duties had included operating a tank in Germany.  The Veteran 
testified that he was also exposed to acoustic trauma as a 
tank operator while practicing shooting guns and cannons.  
Based on the Veteran's MOS and his statements, the Board 
finds that it would be consistent with the circumstances of 
the Veteran's service to be exposed to acoustic trauma.  38 
U.S.C.A. § 1154(a).  As such, acoustic trauma in service is 
conceded.

With regard to the last criterion of a claim for service 
connection however, the Board finds that the record does not 
establish that the Veteran's hearing loss is etiologically 
related to noise exposure in service.  In this regard, the 
Board notes that the Veteran's service treatment records are 
almost entirely negative for any indication of hearing loss 
in service.  The only evidence reflecting hearing loss in 
service is the Veteran's February 1968 pre-induction report 
of medical examination, which shows a 25 decibel auditory 
threshold in the left ear at the 500 Hertz level.  Based on 
this finding, a "PULHES" profile of 2 was entered for the 
Veteran's hearing.  The February 1968 pre-induction 
examination, however, contains a note under Question 74, 
"Summary of Defects and Diagnoses," which appears to 
indicate that the left ear hearing loss reflected in the 
audiometer readings at that time was due to cerumen in the 
Veteran's ear.  A response to Question 23 in the "Clinical 
Evaluation" section also indicated that the examiner had not 
been able to see the Veteran's ear drums upon examination due 
to cerumen in his ears.  Further, in response to Question 22 
in the "Clinical Evaluation" section, the Veteran's ears in 
general were noted to be within normal limits, including 
auditory acuity as shown by the audiometer readings.  
Finally, to the extent that the February 1968 audiometer 
reading reflects hearing loss, the Board notes that the 25 
decibel auditory threshold concerns the Veteran's left ear, 
which cannot be service-connected due to lack of any showing 
of a current disability, as discussed above.

The remaining service treatment records are silent for any 
hearing loss documented in service.  In the February 1968 
report of medical history the Veteran noted that he had not 
ever experienced hearing loss or "running ears."  The 
Veteran's August 1970 separation examination reflects that 
upon clinical evaluation his ears were found to be normal, 
including auditory acuity.  Whisper voice testing of the 
Veteran's ears in August 1970 yielded scores of 15 out of 15 
in each ear.  In addition, a "PULHES" profile of 1 was 
entered for the Veteran's hearing at the time of separation.  
The Board notes that there is no August 1970 report of 
medical history corresponding to the Veteran's August 1970 
separation examination associated with the claims file.

In terms of post-service treatment records, no complaints of 
hearing loss are documented until an August 1993 VA medical 
record.  However, the August 1993 VA medical record appears 
to indicate that the Veteran's hearing difficulties at that 
time were due to wax in his ears, as the Veteran was 
diagnosed only with cerumenosis and plans for bilateral ear 
irrigation were made.  Subsequently, an August 1995 VA 
medical record noted that the Veteran complained of right ear 
hearing loss, and a diagnosis of an ear infection was made at 
that time.  There is a September 1995 VA medical record which 
notes that the Veteran had been treated for otitis media 
which had resolved, but that he was requesting an evaluation 
because he still had decreased hearing in his right ear.  A 
subsequent December 1995 VA medical record, however, notes 
the Veteran's prior medical history of a right ear infection 
and states that it had cleared up with no complaints or 
problems at that time.  Although the VA medical records from 
this time period reflect treatment with regard to the 
Veteran's ears, none of the records contain any diagnosis of 
hearing loss.  The first medical record to diagnose the 
Veteran with hearing loss is the March 1998 private medical 
record which reflects the results of audiological tests that 
were taken.  There is a handwritten note at the bottom of 
this medical record which finds "mild to mod-severe" 
conductive hearing loss on the right side.

Although the Veteran has a current diagnosis of right ear 
hearing loss, the Board notes that none of the medical 
evidence of record asserts an etiological nexus existing 
between the Veteran's current right ear hearing loss and his 
in-service acoustic trauma.  In fact, the only assertions of 
any such nexus are contained in the Veteran's lay statements.  
See, e.g., February 2007 Substantive Appeal.  The Veteran, 
however, is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation, 
as he has not been shown to possess the requisite education 
or training.  Espiritu, 2 Vet. App. at 494-95.  Therefore, 
because there is no medical evidence demonstrating an 
etiological link between the Veteran's hearing loss and his 
military service, his claim cannot be granted on a direct 
basis.

In order to establish service connection on a presumptive 
basis, the Veteran's hearing loss disability must have become 
manifest to a compensable degree within one year from the 
date of termination of his service.  As stated above, 
however, there is no clinical evidence reflecting a diagnosis 
of hearing loss until the March 1998 private medical record.  
Because no hearing loss disability was demonstrated until 
years after service, service connection for a hearing loss 
disability cannot be granted on a presumptive basis.

In making this finding, the Board acknowledges the testimony 
of the Veteran's wife at the October 2008 BVA hearing, in 
which she stated that she first noticed the Veteran to have 
hearing loss as soon as he came home from Vietnam.  However, 
the Veteran's wife, as a lay witness, is not competent to 
provide an opinion asserting that his hearing loss manifested 
to a compensable degree within one year after separation from 
service.  Espiritu, 2 Vet. App. at 494-95.

Finally, the Board recalls that when there is no evidence of 
a chronic condition during service, or during an applicable 
presumptive period, a claim can still be supported based on a 
showing of continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, no continuity of 
symptomatology is shown here, as no complaints of hearing 
loss are documented until the August 1993 VA medical record 
and no diagnosis of hearing loss is seen until the March 1998 
private medical record.  The Board notes that evidence of a 
prolonged period without medical complaint or demonstration, 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that service 
connection for a bilateral hearing loss disability is not 
warranted in this case.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss, and that 
the benefit of the doubt rule is therefore not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Entitlement to service connection for tinnitus.

The Veteran alleges that service connection is warranted for 
tinnitus.  See August 2005 Informal Claim.

With regard to the first criterion of a claim for service 
connection, the Board notes that the January 2006 VA 
audiological examination reflects right ear tinnitus, 
recurring monthly for a duration of minutes or less.  The 
Board also notes, however, that there is a March 2005 VA 
medical record in which the Veteran is noted not to have 
tinnitus.  No other medical evidence of record discusses 
whether or not the Veteran suffers from tinnitus.  The Board 
acknowledges that these two VA medical records contain 
conflicting findings with regard to whether or not the 
Veteran has tinnitus.  However, affording the Veteran the 
benefit of the doubt, the Board finds that a current 
disability for tinnitus has been shown.

With regard to the second criterion of a service connection 
claim, the Board is conceding that the Veteran was exposed to 
acoustic trauma during service as discussed above.

With regard to the third criterion of a service connection 
claim however, the Board finds that there is no medical 
evidence asserting a nexus between the Veteran's tinnitus and 
his military service.  No complaints of tinnitus are shown in 
the Veteran's service treatment records.  In addition, the 
January 2006 VA audiological examination, which is the only 
medical record finding that the Veteran has tinnitus, does 
not discuss what the origin of the Veteran's tinnitus might 
have been.  The only assertions of any etiological nexus 
between the Veteran's tinnitus and his military service are 
contained in the Veteran's lay statements.  See, e.g., 
February 2007 substantive appeal.  However, as stated above, 
the Veteran is not competent to provide an opinion on a 
question of medical causation, as he does not possess the 
requisite education or training.  Espiritu, 2 Vet. App. at 
494-95.  Therefore, the Veteran's claim for service 
connection for tinnitus cannot be granted on a 
nonpresumptiove basis.

In order to establish service connection for tinnitus on a 
presumptive basis, tinnitus must have become manifest to a 
compensable degree within one year from the date of 
termination of the Veteran's service.  The Board notes again, 
however, that the first and only medical evidence 
demonstrating tinnitus is the January 2006 VA audiological 
examination.  This examination took place more than 35 years 
after the Veteran's separation from service, and therefore 
does not support a grant of service connection for tinnitus 
on a presumptive basis.  

The Board acknowledges the testimony of the Veteran's wife at 
the October 2008 BVA hearing, in which she stated that the 
Veteran complained of ringing, or a roaring noise in his ears 
upon return from active duty.  Although the Veteran is 
competent to give evidence about what he experiences, such as 
symptoms including ringing in his ears, see, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994), the statement discussed here 
was made by the Veteran's wife.  A review of the claims file 
reflects no similar statement made by the Veteran alleging 
that tinnitus manifested within one year of separation from 
service.  However, to the extent that the Veteran's wife 
might be competent to make such a statement, the Board notes 
that competency of evidence must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Board finds that the Veteran's 
wife's statement in this instance is not persuasive, in light 
of the fact that the medical evidence of record contains no 
complaints or diagnoses of tinnitus until the January 2006 VA 
audiological examination.  Further, the Board points out that 
the Veteran was specifically noted not to have tinnitus 
slightly prior to the January 2006 VA audiological 
examination.  See March 2005 VA Medical Record.

Finally, the Board finds that no continuity of symptomatology 
such as might allow a grant of service connection under 38 
C.F.R. § 3.303(b) has been demonstrated by the evidence of 
record here.  Therefore, service connection for tinnitus is 
not warranted.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim in this instance, and 
that the benefit of the doubt rule is therefore not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.

The Veteran asserts that service connection is warranted for 
peripheral neuropathy of his upper and lower extremities 
based on exposure to Agent Orange during his service in the 
Republic of Vietnam.  See August 2005 Statement in Support of 
Claim.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2008).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a).  The Board notes 
that the Veteran served in Vietnam during the Vietnam era, 
and no affirmative evidence establishing that he was not 
exposed to herbicides during that service is of record.  
Therefore, in-service exposure to herbicides is presumed.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed, due to an 
association with exposure to herbicide agents, consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2008).  Presumptive service connection for acute 
and subacute peripheral neuropathy requires the disability to 
have manifested to at least a compensable degree within one 
year after the last date on which a veteran was exposed to an 
herbicidal agent while on active duty.  38 C.F.R. § 
3.307(a)(ii) (2008).

38 C.F.R. § 3.309(e), Note 2, provides that the phrase 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appear within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.

The claims file contains an August 2005 VA medical record 
which reflects the Veteran's complaints of numbness and 
tingling in his extremities for the last 20 years.  This 
characterization of the Veteran's symptoms would reflect an 
onset of such symptoms approximately 15 years after service, 
and a continuation of such symptoms for well over the two 
year period identified in 38 C.F.R. § 3.309(e), Note 2.  
Therefore, the Board finds that the Veteran's claimed 
peripheral neuropathy of the upper and lower extremities does 
not meet the definition of acute or subacute peripheral 
neuropathy under 38 C.F.R. § 3.309(e), Note 2, and is 
therefore not among the listed diseases which may be service 
connected due to Agent Orange exposure on a presumptive 
basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  However, 
although the Veteran is not eligible to claim presumptive 
service connection for peripheral neuropathy of the upper and 
lower extremities, he may still establish service connection 
for these disabilities by showing direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prove direct service connection, the Veteran must 
first exhibit a current disability.  In the August 2005 VA 
medical record, an impression of moderately severe, 
predominantly axonal, peripheral neuropathy was recorded 
after nerve conduction studies (NCS) were performed.  The 
Veteran's lower extremity peripheral neuropathy was noted to 
be worse than his upper extremity peripheral neuropathy.  The 
August 2005 VA medical record characterizes the NCS performed 
as an abnormal electrodiagnostic study, and notes that 
electromyography was not performed based on the Veteran's 
request.  Based on the results of the August 2005 NCS, a 
peripheral neuropathy work-up was recommended.  Affording the 
Veteran the benefit of the doubt in this instance, the Board 
finds that the impression contained in the August 2005 
medical record reflects a current disability regarding 
peripheral neuropathy of the upper and lower extremitites.

In order to warrant service connection, the Veteran must also 
provide evidence of the in-service incurrence or aggravation 
of an injury or disease.  As stated above, because the 
Veteran served in Vietnam during the Vietnam era, in-service 
exposure to herbicides is presumed.  As there is no 
affirmative evidence to establish that the Veteran was not 
exposed to herbicides during service, he is presumed to have 
suffered from herbicide exposure.  Thus, the second 
requirement of a claim for service connection has been met.

Finally, in order to warrant service connection the Veteran 
must submit competent clinical evidence establishing a nexus 
between his peripheral neuropathy of the upper and lower 
extremities and his in-service exposure to herbicides.  The 
Board notes that the Veteran's service treatment records are 
silent for any complaints of numbness or tingling or any 
other symptoms in service that might stem from peripheral 
neuropathy.  The February 1968 pre-induction report of 
medical examination reflects a normal clinical evaluation 
regarding the Veteran's upper and lower extremities, as well 
as a normal neurologic examination.  In the corresponding 
February 1968 report of medical history, the Veteran denied 
having ever had neuritis.  The August 1970 report of medical 
examination upon separation from service also reflects a 
normal clinical evaluation of the Veteran's lower extremities 
and a normal neurologic examination.  The only abnormal 
findings with regard to the Veteran's upper extremities noted 
at that time were tattoos on his right arm.

In terms of post-service medical records, there is a June 
1984 VA medical record in which the Veteran complained of 
pain in both feet radiating into his calves.  This medical 
record reflects a questionable diagnosis of "symmetrical 
neuropathy - (?)."  Although this medical record appears to 
be the earliest evidence of any sort of neuropathy, the 
medical record contains no opinion as to what that neuropathy 
might be etiologically related.

The Board notes that the Veteran had a VA Agent Orange 
evaluation examination in June 2005.  This examination notes 
that the Veteran has a "current history of numbness or 
tingling of [the] extremities," however it also notes that 
upon neurological examination the Veteran's muscle strength 
of the upper and lower extremities were five out of five and 
his deep tendon reflexes were symmetrical.  The June 2005 VA 
Agent Orange examination contains an impression which states 
"unlikely evidence of adverse health effects or illness 
related to Agent Orange Exposure under current criteria."  
This examination notes that the Veteran is scheduled for 
EMG/NCS regarding his complaints of numbness in his hands.  
The Board notes that the subsequent August 2005 VA medical 
record, in which the Veteran's NCS are reported, contains no 
opinion linking the Veteran's diagnosis of peripheral 
neuropathy at that time to his military service.

Finally, the Board notes that there is an August 2005 letter, 
written to the Veteran by the same doctor who performed the 
June 2005 VA Agent Orange examination, which states that the 
Veteran's diagnoses of peripheral neuropathy are "being 
recognized by the VA as being associated with Agent Orange 
exposure."  The Board notes that this statement does not 
appear to express any opinion on behalf of the VA doctor that 
the Veteran's peripheral neuropathy is associated with in-
service Agent Orange exposure.  Rather, the statement appears 
to indicate that VA in general associates certain diagnoses 
of peripheral neuropathy with Agent Orange exposure.  
Therefore, it appears that this statement refers to VA's 
regulations regarding presumptive service connection for 
acute and subacute peripheral neuropathy under 38 C.F.R. § 
3.309(e) (2008), and it does not constitute medical evidence 
of a nexus between the Veteran's peripheral neuropathy and 
his military service.  This is especially so in light of the 
same doctor's statement in the June 2005 VA Agent Orange 
examination that it is "unlikely [that there is] evidence of 
adverse health effects or illness related to Agent Orange 
Exposure under current criteria."

In making its decision, the Board notes that the lapse of 
time between separation from service and the earliest 
documentation of a disability is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, approximately 15 
years passed between the Veteran's separation from service 
and the time in which he stated that symptoms of this 
disability began.  See August 2005 VA Medical Record.  In 
addition, there exists no competent clinical opinion relating 
the Veteran's peripheral neuropathy of the upper and lower 
extremities to service.  The only evidence of such a nexus is 
contained in the Veteran's contentions, as well as those of 
his wife.  In this regard, the Board acknowledges that the 
Veteran's wife testified at the October 2008 BVA hearing that 
upon returning from service, the Veteran's arms and feet 
would twitch when he goes to sleep.  Both the Veteran and his 
wife, however, are lay persons with no medical training.  As 
such, neither is competent to diagnose peripheral neuropathy 
or express a medical opinion as to its causation.  Espiritu, 
2 Vet. App. at 494.  Because there is no competent clinical 
evidence finding that the Veteran's peripheral neuropathy of 
the upper and lower extremities is causally related to his 
service, the third requirement of a claim for service 
connection has not been met.

Therefore, based on the foregoing, the Board finds that 
service connection for peripheral neuropathy of the upper and 
lower extremities is not warranted.  The Board notes that the 
preponderance of the evidence is against the Veteran's claim 
in this case, and that the benefit of the doubt rule is 
therefore not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


